DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a pump, classified in F04B19/006.
II. Claim 6, drawn to a pump, classified in F04B19/006.
III. Claim 11, drawn to a pump, classified in F04B19/006.
IV. Claim 12, drawn to a pump, classified in F04B19/006.
V. Claim 13, drawn to pump, classified in F04B19/006.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention I requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other. 
 However,  Invention II that requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that is identical to each other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention I requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.  
However,  Invention III does not require a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.  Furthermore, Invention III requires a porosity of the second dielectric member in the flowing direction is greater than a porosity of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention I requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.  
However,  Invention IV does not require a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.  Furthermore, Invention IV requires a pore size of the second dielectric member in the flowing direction is greater than a pore size of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention I requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other, and further wherein among the plurality of electrodes, an inter-electrode polarity of each pair of electrodes is different from an inter- electrode polarity of an adjacent pair of electrode.  
However,  Invention V does not require a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other and further wherein among the plurality of electrodes, an inter-electrode polarity of each pair of electrodes is different from an inter- electrode polarity of an adjacent pair of electrode.  Furthermore, Invention V requires a tortuosity of the second dielectric member in the flowing direction is smaller than a tortuosity of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention II requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are identical to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.
However,  Invention III does not require a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.  Furthermore, Invention III requires a porosity of the second dielectric member in the flowing direction is greater than a porosity of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention II requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are identical to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.
However,  Invention IV does not require a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other.  Furthermore, Invention IV requires a pore size of the second dielectric member in the flowing direction is greater than a pore size of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention II requires a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are identical to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other, and further wherein among the plurality of electrodes, an inter-electrode polarity of each pair of electrodes is different from an inter- electrode polarity of an adjacent pair of electrodes.
However,  Invention V does not require a first dielectric member and second dielectric members to be made of materials that provide a sign of a zeta potential of the first dielectric member in the flowing direction and a sign of a zeta potential of the second dielectric member in the flowing 37direction that are opposite to each other, and wherein each of the plurality of electrodes and each of the plurality of dielectric layers includes two main surfaces opposing each other, and further wherein among the plurality of electrodes, an inter-electrode polarity of each pair of electrodes is different from an inter- electrode polarity of an adjacent pair of electro.  Furthermore, Invention V requires a tortuosity of the second dielectric member in the flowing direction is smaller than a tortuosity of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention III requires a porosity of the second dielectric member in the flowing direction is greater than a porosity of the first dielectric member in the flowing direction.
However,  Invention IV does not require a porosity of the second dielectric member in the flowing direction is greater than a porosity of the first dielectric member in the flowing direction.  Furthermore, Invention IV requires a pore size of the second dielectric member in the flowing direction is greater than a pore size of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention III requires a porosity of the second dielectric member in the flowing direction is greater than a porosity of the first dielectric member in the flowing direction.
However,  Invention V does not require a porosity of the second dielectric member in the flowing direction is greater than a porosity of the first dielectric member in the flowing direction.  Furthermore, Invention V requires a tortuosity of the second dielectric member in the flowing direction is smaller than tortuosity of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design. Invention IV requires a pore size of the second dielectric member in the flowing direction is greater than a pore size of the first dielectric member in the flowing direction.
However,  Invention V does not require a pore size of the second dielectric member in the flowing direction is greater than a pore size of the first dielectric member in the flowing direction.  Furthermore, Invention V requires a tortuosity of the second dielectric member in the flowing direction is smaller than tortuosity of the first dielectric member in the flowing direction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

This application contains claims directed to the following patentably distinct species:

Cooling system species:
Species A, as embodied in Fig. 9, drawn to a fan, heat sink, cooling substrate, and an integrated circuit;
Species B, as embodied in Fig. 11, drawn to a fan, a cooling substrate, and an integrated circuit
Species C, as embodied in Fig. 12, drawn to a heat exchanger, cooling substrate, and integrated circuit

Pump species:
The disclosure outlines numerous combinations of pumps, wherein applicant is requested to elect a single combination of the following parameters (see applicants disclosure in paragraphs [0032], [0076], [0091-0094]):
Zeta potential 
pore size
porosity
tortuosity
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The inventions have acquired a separate status in the art in view of their different classifications;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity of the restriction requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763